DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the upper portion-side first housing", “the lower portion-side second housing”, “the first housing”, and “the second housing” throughout the claim.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination the examiner is interpreting such limitations to recite “an upper portion-side first housing”, “a lower portion-side second housing”, “a first housing”, and “a second housing”.
Claim 5 recites the limitations “the first flexible housing” and “the second flexible housing”.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination the examiner is interpreting “the first flexible housing” and “the second flexible housing” to be “the first housing” and “the second housing” as recited in claim 4.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Bormann et al., US 6231770 (Bormann).
Regarding claim 1, Bormann discloses a blood processing device (abstract, figs. 8-9) comprising:
A housing (REF 10);
A blood inlet section (REF 2’, fig. 9) disposed on a proximal end side of the housing;
A blood outlet section (REF 1’, fig. 9) disposed on a distal end side of the housing;
An upper portion-side first blood processing member (REF 6b) which is disposed in the housing and formed from a laminate of a plurality of non-woven sheets having a predetermined thickness (C8/L4-18);
A lower portion-side second blood processing member (REF 6a) which is disposed in the housing and formed from a laminate of a plurality of non-woven sheets having a predetermined thickness (C8/L4-18);
Wherein the upper portion-side first blood processing member (REF 6b) and the lower portion-side second blood processing member (REF 6a) each have an inner side filtration section (sections facing REF 12) and an outer side filtration section (sections facing REF 10), wherein;
The upper portion-side first blood processing member (REF 6b) and the lower portion-side second blood processing member (REF 6a) are disposed such that the inner side filtration sections thereof face each other (fig. 9),
An inner side first blood chamber (REF 12) is formed between the inner side filtration sections, and
An outer side second blood chamber (space between REF 6a/6b and REF 10) is formed between an inner periphery of the housing and the outer side filtration sections of the upper portion-side first blood processing member and the lower portion-side second blood processing member.
Regarding claim 2, Bormann discloses a device wherein the inner side first blood chamber can function as a blood inflow chamber (fig. 9) or a blood outflow chamber (fig. 8) and the outer side second blood chamber can function as a blood outflow chamber (fig. 9) or a blood inflow chamber (fig. 8).
Regarding claim 4, Bormann discloses a device wherein the blood inlet section (REF 2’, fig. 9) is disposed on the proximal end side of an upper portion-side first housing (left side of REF 10, figs. 3-4, 8-9), and a lower portion-side second housing (right side of REF 10, figs. 3-4, 8-9), the blood outlet section (REF 1’, fig. 9) is disposed on the distal end side of said first housing and second housing, and in a case where the 
Regarding claim 5, Bormann discloses a device wherein an outer edge of the first blood processing member (REF 6b) on an upper portion side is fixed (via friction at filter crimp proximate to REF 5) to an inner edge of a pair of upper and lower first outer frame sheets (i.e. multilayered sheet, where the upper and lower sheets form a multilayer stack, C8/L4-18) on an upper portion side in a state where the outer edge is held by the first outer frame sheets, an inner edge of the first housing (left side of REF 10) is fixed to an outer edge of the first outer frame sheets (via REF 5), an outer edge of the second blood processing member (REF 6a) on a lower portion side is fixed (via friction at filter crimp proximate to REF 5) to an inner edge of a pair of upper and lower second outer frame sheets (i.e. multilayered sheet, where the upper and lower sheets form a multilayer stack, C8/L4-18) on a lower portion side in a state where the outer edge is held by the second outer frame sheets, and an inner edge of the second housing (right side of REF 10) is fixed to an outer edge of the second outer frame sheets (via REF 5).
Regarding claim 6, Bormann discloses a device wherein in the pair of upper and lower first outer frame sheets on the upper portion side and the pair of upper and lower second outer frame sheets on the lower portion side (as described in claim 5 above), an upper portion-side first lengthened section (REF 6b within filter crimp) and a lower portion-side second lengthened section (REF 6a within filter crimp) are formed on the 
Regarding claim 7, Boremann discloses a device wherein an inlet side (proximate to REF 2’) hole (bottom of REF 2’) is formed at a position closer to the proximal end side than an inlet opening (top of REF 2’) on an extreme distal end side of the blood inlet section and the inlet side hole is formed in the vicinity of the proximal end side of an inner side filtration section (bottom of REF 6b, 6a) of the blood processing member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boremann in view of Ishida et al., US 6221264 (Ishida).
Regarding claim 3, Boremann discloses a device wherein the upper portion-side first housing (left side of REF 10) and the lower portion-side second housing (right side of REF 10) are three-dimensionally formed such that an interior thereof rises from an outer edge portion (fig. 9).
Boremann does not explicitly disclose that the first and second housing sections are formed from a flexible sheet or that a plurality of projections are provided in the interior of the second housing or the interior of the second housing and the first housing.  However, Ishida discloses a blood processing device (abstract, fig. 3) wherein the upper and lower housing sections (REF 21, 22) are formed from a thick flexible material (C8/L62-C9/L23) and the interior portion of the housing includes a plurality of projections (REF 23).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the device of Boremann to utilize the flexible material and include projections as described in Ishida since it has been held to be within the general skill of 
Regarding claim 12, Boremann (in view of Ishida) is relied upon in the rejection of claims 1 and 3 set forth above.
Regarding claim 13, while Ishida further discloses a device first housing and second housing (REF 21, 22) formed from a flexible sheet material having a thickness of 0.5 mm and 0.4 mm respectively (See Example 1 meeting the recited ratio), Boremann (in view of Ishida) does not explicitly disclose the housing formed from material having a thickness between 0.8 mm and 1.5 mm.  However, it would have been obvious to one having ordinary skill in the art to modify the thickness of the housing material to be within the recite range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claim 14, while Ishida further discloses the projections (REF 35, fig. 10) having a height of about 2 mm and spaced about 10 mm therebetween (C7/L27-45), Boremann (in view of Ishida) does not explicitly disclose the recited height and interval between said projections.  However, it would have been obvious to one having ordinary skill in the art to modify the height and interval spacing of the projections to be within the recite range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
Regarding claim 15, Boremann (in view of Ishida) discloses a device wherein in the blood outlet section (REF 1’) an outlet side hole (region surrounding REF 5 and sealed by REF 5) is formed in the vicinity of a distal end-side sealing portion (fig. 9).
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779